J-S49005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                       v.

STEVEN WYLIE

                             Appellant                No. 1892 EDA 2015


               Appeal from the PCRA Order entered June 18, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division, at No(s): CP-51-CR-0011687-2010


BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                    FILED SEPTEMBER 02, 2016

        In this appeal, Steven Wylie claims that the PCRA court erred in

dismissing his timely PCRA petition, which asserted that the mandatory

minimum sentences he received were illegal under Alleyne v. United

States, 133 S. Ct. 2151 (2013). Our Supreme Court recently held that

“Alleyne does not apply retroactively to cases pending on collateral

review….” Commonwealth v. Washington, ___ A.3d ___, ___, 2016 WL
3909088, *8 (Pa., filed July 19, 2016). Wylie’s judgment of sentence,

therefore, is not illegal.

        Order affirmed.



____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S49005-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/2/2016




                          -2-